DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
This office action is responsive to the amendment filed on 06/16/2022. As directed by the amendment: Claims 1 and 3 have been amended, claims 4, 9, and 16 have been cancelled, and no claims have been added. Thus, claims 1-3, 5-8, 10-15, and 17-20 are presently pending in the application.
Response to Arguments
Applicant’s arguments and amendments with respect to the claims have been fully
 considered and are persuasive. The rejection of the claims has been withdrawn, so claims 1-3, 5-8, 10-15, and 17-20 are allowed.
Allowable Subject Matter
Claims 1-3, 5-8, 10-15, and 17-20 are allowed.
The following is an examiner’s statement of reasons for allowance:
Claims 1 and 3 are allowable because the prior art of record fails to disclose either singly or in combination the claimed device comprising supply orifices angled relative to one another along a longitudinal axis of the device.
Closest prior art: Shalev (US 2008/0200861) and Cazares (US 10946191).
Regarding Claims 1 and 3, Shalev and Cazares fail to teach among all the limitations or render obvious a device comprising supply orifices that are angled relative to one another along a longitudinal axis and have angled flow paths relative to one another wherein the supply orifices dispense the composition onto an outer surface of the application members internally within the device, in combination with the structure and function as claimed.
Claims 2, 5-8, 10-15, and 17-20 are allowable due to their dependency on independent claims 1 and 3.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TANIA M ISMAIL whose telephone number is (313)446-6625. The examiner can normally be reached Monday-Thursday 8:00-3:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Price can be reached on 571-270-5421. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/T.I./Examiner, Art Unit 3783                                                                                                                                                                                                        /NATHAN R PRICE/Supervisory Patent Examiner, Art Unit 3783